FILED
                             NOT FOR PUBLICATION                            JUL 22 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JUAN CARLOS HERNANDEZ-                           No. 09-73684
MARINERO,
                                                 Agency No. A098-596-801
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 12, 2011 **

Before:        SCHROEDER, ALARCÓN , and LEAVY, Circuit Judges.

       Juan Carlos Hernandez-Marinero, a native and citizen of El Salvador,

petitions for review of the Board of Immigration Appeals’ order dismissing his

appeal from the immigration judge’s decision denying his application for asylum

and withholding of removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for substantial evidence the agency’s factual findings. Santos-Lemus v.

Mukasey, 542 F.3d 738, 742 (9th Cir. 2008). We deny the petition for review.

      Substantial evidence supports the agency’s finding that Hernandez-Marinero

failed to establish past persecution or a well-founded fear of future persecution

because the isolated assault by unknown assailants was not on account of a

protected ground. See INS v. Elias-Zacarias, 502 U.S. 478, 481 & n.1 (1992).

Accordingly, Hernandez-Marinero’s asylum and withholding of removal claims

fail. See Barrios v. Holder, 581 F.3d 849, 856 (9th Cir. 2009).

      PETITION FOR REVIEW DENIED.




                                                                               09-73684